 

TRANSITION SERVICES AGREEMENT

 

THIS TRANSITION SERVICES AGREEMENT (this “Agreement”) is entered into on March
6, 2018, with retroactive effect as of March I, 2018 (the “Effective Date”), by
and between ICTV Brands, Inc., a Nevada corporation (“ICTV US”), and Therma
Bright Inc., a British Columbia corporation (the “Buyer”).

 

WHEREAS, pursuant to the Asset Purchase Agreement entered into as of the date
hereof between the Buyer, on the one hand, and ICTV US, ICTV Brands UK Limited,
ICTV Brands HK Limited and ICTV Brands Israel Ltd (collectively, the “Sellers”),
on the other hand (as the same may be amended, supplemented or modified to date,
the “Asset Purchase Agreement”), the Sellers have agreed to sell and transfer to
the Buyer, and the Buyer has agreed to purchase, subject to certain conditions,
all of the Sellers’ right, title and interest in and to the Purchased Assets;

 

WHEREAS, subject to the terms and conditions set forth herein, the parties have
agreed to enter into this Agreement in order for ICTV US to assist the Buyer by
providing to the Buyer certain services and support not otherwise specified in
the Asset Purchase Agreement or any other agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements contained in this Agreement, the parties hereto agree as follows:

 

ARTICLE I DEFINITIONS

 

Capitalized terms used herein shall (a) have the meanings ascribed to them in
the Asset Purchase Agreement (as defined below) if not otherwise defined herein,
or (b) have the following meanings:

 

“Agreement” shall have the meaning ascribed to such term in the preamble hereto.

 

“Asset Purchase Agreement” shall have the meaning ascribed to such term in the
recitals hereto.

 

“Damages” shall have the meaning ascribed to such term in Section 2.3.

 

“Defaulting Party” shall have the meaning ascribed to such term in Section
3.2(c).

 

“Indemnified Parties” shall have the meaning ascribed to such term in Section
2.3.

 

“Indemnifying Party” shall have the meaning ascribed to such term in Section
2.3.

 

“Non-Defaulting Party” shall have the meaning ascribed to such term in Section
3.2(c).

 

“Services” shall mean the services described in Schedule A to be provided by or
on behalf of ICTV US to the Buyer pursuant to the terms and conditions of this
Agreement.

 

“Service Charge” shall have the meaning ascribed to such term in Section 4.1.

 

“Term” shall have the meaning ascribed to such term in Section 3.1(a).

 

“Third Party Claim” shall have the meaning ascribed to such term in Section 2.3.

 

 1 

 

 

ARTICLE II SERVICES

 

Section 2.1 Agreement to Provide Services.

 

(a) In addition to any obligation ICTV US has to perform services for the Buyer
pursuant to any Transaction Documents and subject to the terms of this
Agreement, ICTV US shall provide, or shall cause an Affiliate of ICTV US or
third parties (subject to Section 2.9) to provide, to the Buyer, or an Affiliate
of the Buyer, Services during the Term in scope and in a manner and at a level
of service consistent in all material respects with the services provided to the
Business as it existed prior to the Effective Date.

 

(b) For each Service, the parties have set forth on Schedule A, among other
things, a description of the Service, the charge for the Service and any other
terms applicable thereto.

 

Section 2.2 Standard of Care.

 

ICTV US shall provide the Services with the same degree of skill, attention and
care as it exercises in performing the same or similar services for itself and
its Affiliates.

 

Section 2.3 Indemnification

 

Each party (the “Indemnifying Party”) shall defend, indemnify, and hold harmless
the other party, its Affiliates, and their respective officers, directors,
agents and employees (the “Indemnified Parties”) from and against any and all
losses, damages, liabilities, costs and expenses (including reasonable legal
fees and expenses) (“Damages”) suffered by, imposed upon or asserted against any
of them by a third party (a “Third Party Claim”) as a result of, in respect of,
connected with, or arising out of, under, or pursuant to:

 

(a) the failure of the Indemnifying Party to perform or fulfill any of its
obligations under this Agreement;

 

(b) any breach or inaccuracy of any representation or warranty given by the
Indemnifying Party contained in this Agreement; and

 

(c) the fraud, gross negligence or willful misconduct on the part of the
Indemnifying Party.

 

Section 2.4 Modification of Services.

 

Schedule A identifies the Services to be provided by ICTV US and, subject to the
mutual agreement of the parties hereto acting reasonably, it may be amended from
time to time to add any additional Services reasonably requested by the Buyer or
to modify or to delete Services. During the Term, service upgrades and
improvements that ICTV US provides to its own internal organizations shall be
made available to the Buyer to the extent that the parties mutually agree upon
the price for any such upgrade or improvement.

 

Section 2.5 Independence.

 

(a) Unless otherwise agreed in writing, all employees and representatives of
ICTV US shall be deemed for purposes of all compensation and employee benefits
matters to be employees or representatives of ICTV US and not employees or
representatives of the Buyer.

 

(b) In performing the Services, such employees and representatives shall be
under the direction, control and supervision of ICTV US (and not the Buyer) and
ICTV US shall have the sole right to exercise all authority with respect to the
employment (including termination of employment), assignment and compensation of
such employees and representatives.

 

 2 

 

 

(c) The relationship of the parties is of independent contractors and nothing
contained herein shall be deemed to create a joint venture, partnership or any
other relationship. Neither the Buyer nor ICTV US shall have any power or
authority to negotiate or conclude any agreement, or to make any representation
or to give any understanding on behalf of the other.

 

Section 2.6 Non-Exclusivity.

 

Nothing in this Agreement shall preclude the Buyer from obtaining, in whole or
in part, services of any nature that may be obtainable from ICTV US, from its
own employees or from providers other than ICTV us.

 

Section 2.7 Cooperation.

 

The Buyer shall, in a timely manner, take all such actions as may be reasonably
necessary or desirable in order to enable or assist ICTV US in performing the
Services, including providing necessary information and specific written
authorizations and consents, and ICTV US shall be relieved of its obligations
hereunder to the extent that the Buyer’s failure to take any such action renders
performance by ICTV US of such obligations unlawful or impracticable.

 

Section 2.8 Limitation on Services.

 

Unless expressly provided on Schedule A, ICTV US shall not be required to (a)
expand its facilities, incur new long-term capital expenses or employ additional
personnel in order to provide the Services to the Buyer or (b) provide Services
hereunder that are greater in nature and scope than the comparable services
provided by ICTV US to the Business prior to the Effective Date.

 

Section 2.9 Personnel and Third Parties.

 

In providing the Services, ICTV US, as it deems necessary or appropriate in its
reasonable judgment, may (a) use the personnel of ICTV US or its Affiliates and
(b) employ the services of third parties to the extent such third party services
are routinely utilized to provide similar services to other businesses of ICTV
US or are reasonably necessary for the efficient performance of any of such
Services; provided that the Buyer consents prior to the use of such third
parties, which consent shall not be unreasonably withheld. ICTV US will only
employ the services of third parties who have entered into non-disclosure
agreements that obligate such third parties to maintain the confidentiality of
the Buyer’s confidential information and that prohibit the third party from
using such confidential information for any purpose other than in connection
with providing the Services.

 

ARTICLE III TERM AND TERMINATION

 

Section 3.1 Term.

 

(a) This Agreement shall become effective on the Effective Date and shall remain
in force until the expiration of the last time period for performance of the
Services scheduled on Schedule A of this Agreement (the “Term”), unless
terminated earlier with respect to a particular Service or with respect to the
Agreement pursuant to Section 3.2 below.

 

(b) The Buyer shall not have any obligation to continue to use any of the
Services and may delete any Service from Schedule A that ICTV US is providing to
the Buyer by giving ICTV US sixty (60) days’ notice thereof. In the event any
Service is terminated by the Buyer, Schedule A shall be amended to reflect such
terminated Service.

 

 3 

 

 

Section 3.2 Termination.

 

(a) If Closing does not occur on or before the Closing Deadline (as defined in
the Asset Purchase Agreement), this Agreement shall automatically terminate and
the only payment due hereunder shall be the payment set forth in the Side Letter
entered into between the Parties as of March I, 2018.

 

(b) The obligation of ICTV US to provide or cause to be provided a particular
Service hereunder shall terminate on the earliest to occur of:

 

(i) the expiration of the Term;

 

(ii) the expiration of the term (including any available renewal term) during
which such Service is to be provided as specified in Schedule A, each such term
to commence on the Effective Date;

 

(iii) the date sixty (60) days following written notice from ICTV US that ICTV
US is discontinuing permanently the provision of such Service to its own
internal organizations, provided that, during such 60-day period, ICTV US shall
reasonably cooperate with the Buyer in transitioning such Service to another
supplier; or

 

(iv) the date sixty (60) days after ICTV US receives written notice that the
Buyer no longer desires that such Service be provided.

 

(c) Subject to Section 5.1, if either party shall fail to adequately perform in
any material respect any of its material obligations under this Agreement (the
“Defaulting Party”), the other party entitled to the benefit of such performance
(the “Non-Defaulting Party”) may give thirty (30) day’s written notice to the
Defaulting Party specifying the nature of such failure or default and stating
that the Non-Defaulting Party intends to terminate this Agreement, either in its
entirety or partially as set forth in Section 3.2(d), if such failure or default
is not cured within thirty (30) days of such written notice. If any failure or
default so specified is not cured within such 30-day period, the Non-Defaulting
Party may elect to immediately terminate this Agreement in whole or in part with
respect to the Defaulting Party. Such termination shall be effective upon giving
a written notice of termination from the Non-Defaulting Party to the Defaulting
Party and shall be without prejudice to any other remedy which may be available
to the Non-Defaulting Party against the Defaulting Party.

 

(d) Under circumstances specified in Section 3.2(c) entitling the Non-Defaulting
Party to terminate this Agreement, the Non-Defaulting Party shall have the
following options to partially terminate this Agreement upon the same notice
provisions as specified in Section 3.2(c):

 

(i) if the default relates to the payment for a Service, ICTV US may terminate
this Agreement as to the provision of that Service or all Services to the Buyer,
but continue this Agreement in all other respects; or

 

(ii) if the default relates to the provision of a Service, the Buyer may
terminate this Agreement as to the provision of that Service or all Services by
ICTV US, but continue this Agreement in all other respects.

 

Section 3.3 Effect of Termination.

 

(a) The Buyer specifically agrees and acknowledges that all obligations of ICTV
US to provide each Service for which ICTV US is responsible hereunder shall
immediately cease upon the termination of this Agreement. Upon the cessation of
ICTV US’s obligation to provide any Service, the Buyer shall immediately cease
using, directly or indirectly, such Service (including any and all software of
ICTV US or third-party software provided through ICTV US, telecommunications
services or equipment, or computer systems or equipment).

 

 4 

 

 

(b) Upon termination of a Service with respect to which ICTV US holds books,
records or files, including current or archived copies of computer files, owned
by the Buyer and used by ICTV US in connection with the provision of a Service
to the Buyer, ICTV US will return all of such books, records or files as soon as
reasonably practicable; provided, however, that ICTV US may make a copy, at its
expense, of such books, records or files for archival purposes only.

 

(c) Without prejudice to the survival of the other agreements of the parties,
the following obligations shall survive the termination of this Agreement: (a)
the obligations of each party under Section 3.3(b), and (b) ICTV US’s right to
receive the Service Charges for the Services provided by it hereunder pursuant
to Section 4.1 incurred prior to the effective date of termination.

 

ARTICLE IV COMPENSATION

 

Section 4.1 Service Charge.

 

As consideration for the provision of the Services, the Buyer shall, for each
Service performed, pay ICTV US the applicable fee for such Service set forth in
Schedule A as appropriate (the “Service Charge”). The Service Charge includes
all out-of-pocket expenses incurred in connection with ICTV US’s provision of
the Services. In the event the Service is terminated, the Service Charge will be
prorated for the number of days of Service received in the calendar month (based
on a thirty day month) in which the Service is terminated.

 

Section 4.2 Invoicing and Payments.

 

(a) Invoices

 

After the end of each month, ICTV US, together with its Affiliates providing
Services, will submit one invoice to the Buyer for all Services provided to the
Buyer and the Buyer’s Affiliates by ICTV US during such month.

 

All invoices shall be sent to the attention of the Buyer at the address set
forth in Section 6.1 or to such other address as the Buyer shall have specified
by notice in writing to ICTV US.

 

(b) Payment

 

Payment of all invoices in respect of Services shall be made by check or
electronic funds transmission in U.S. Dollars, within thirty (30) days of the
date of receipt of the invoice. Undisputed amounts unpaid as of such date shall
accrue interest at a rate equal to the daily average one-month LIBOR plus one
percent (I%). All payments shall be made to the account designated by ICTV US to
the Buyer.

 

Section 4.3 Taxes.

 

The Service Charges include all taxes and other charges that are imposed now or
in the future by any Governmental Entity, including any applicable sales, value
added or similar tax that is imposed as a result of any Service rendered
hereunder.

 

 5 

 

 

Section 4.4 Disputed Amounts.

 

In the event the Buyer disputes the accuracy of any invoice, the Buyer shall pay
the undisputed portion of such invoice and the parties hereto shall promptly
meet and seek to resolve the disputed amount of the invoice.

 

ARTICLE V FORCE MAJEURE

 

Section 5.1 Event of Force Majeure.

 

ICTV US shall not be liable to the Buyer for any interruption, delay or failure
to perform Services under this Agreement when such interruption, delay or
failure results from causes beyond its reasonable control or as the result of
strikes, lock-outs or other labor difficulties; acts of any government, riot,
insurrection or other hostilities; embargo, war, terrorism, fuel or energy
shortage, network failures, fire, flood, acts of God, wrecks or transportation
delays; or inability to obtain equipment, supplies or utilities from usual
sources. In such event, the obligations hereunder of ICTV US in providing any
Service, and the obligation of the Buyer to pay for any such Service, shall be
postponed for such time as its performance is suspended or delayed on account
thereof. Upon learning of the occurrence of such event of force majeure, ICTV US
shall promptly notify the Buyer, either orally or in writing.

 

Section 5.2 Reasonable Efforts.

 

In the event of any failure, interruption or delay in performance of the
Services, whether excused or unexcused, ICTV US shall use its reasonable efforts
to restore the Services as soon as may be reasonably possible in accordance with
its existing contingency plans for such services.

 

ARTICLE VI MISCELLANEOUS

 

Section 6.1 Notices.

 

All notices and other communications required or permitted by this Agreement
shall be in writing and shall be deemed given if delivered by hand, mailed by
registered mail or certified mail, return receipt requested, or by a nationally
recognized overnight courier, or sent by electronic transmission by e-mail, to
the appropriate party at the following address (or such other address for a
party as shall be specified by notice pursuant hereto), and such notice shall be
deemed to have been given and received, if delivered or mailed by registered or
certified mail, when delivered to such address, and if e-mailed, on the next
Business Day after the transmission of same:

 

If to ICTV US, to:

 

Richard Ransom, President

ICTV Brands, Inc.

489 Devon Park Drive, #306

Wayne, PA 19087

E-mail: ransom@ictv brands.com

 

With copy to:

 

John Carrino, General Counsel

ICTV Brands, Inc.

489 Devon Park Drive, #306

Wayne, PA 19087

E-mail: carrino@ictvbrands .com

 

 6 

 

 

If to the Buyer, to:

 

Rob Fia, CEO

Therma Bright Inc.

738-157 Adelaide Street West

Toronto, ON, CAN M5H 4E7

E-mail: rfia@thejenexcorporation.com

 

With copy to:

 

Tuba Yamac

BCF LLP

1100 Rene-Levesque West Blvd., 25th Floor

Montreal, QC H3B 5C9

E-mail: tuba.yamac@bcf.ca

 

Section 6.2 Amendments and Waivers.

 

This Agreement may not be modified or amended except by an instrument or
instruments in writing signed by an authorized officer of each party. Except as
otherwise provided in this Agreement, any failure of any of the parties to
comply with any obligation, covenant, agreement or condition herein may be
waived by the party entitled to the benefits thereof only by a written
instrument signed by an authorized officer of the party granting such waiver,
but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.

 

Section 6.3 Headings.

 

The table of contents and the article, section, paragraph and other headings
contained in this Agreement are for reference purposes only and are to be given
no effect in the construction or interpretation of this Agreement.

 

Section 6.4 Entire Agreement.

 

This Agreement and the Schedule hereto constitute the entire agreement between
the parties hereto with respect to the subject matter hereof, and supersede and
cancel all prior agreements, negotiations, correspondence, undertakings,
understandings and communications of the parties, oral and written, with respect
to the subject matter hereof.

 

Section 6.5 Governing Law.

 

This Agreement, including all matters of construction, validity and performance,
shall be governed by and construed in accordance with the laws of the
commonwealth of Pennsylvania, without regard to principles of conflicts or
choice of laws or any other law that would make the laws of any other
jurisdiction other than the commonwealth of Pennsylvania applicable hereto.

 

 7 

 

 

Section 6.6 Arbitration.

 

In the event of a dispute between any of the parties arising under or relating
in any way whatsoever to this Agreement, the disputing parties shall attempt to
resolve it through good faith negotiation. If the dispute is not resolved
through such negotrnt10n, then the disputing parties shall attempt to resolve it
through mediation in the State of Pennsylvania, USA, with a neutral, third-party
mediator mutually agreed upon by the disputing parties. Unless otherwise agreed
by the disputing parties, the costs of mediation shall be shared equally. If the
dispute is not resolved through mediations, then upon written demand by one of
the disputing parties it shall be referred to a mutually agreeable arbitrator.
The arbitration process shall be conducted in accordance with the laws of the
Commonwealth of Pennsylvania, USA. All remedies, legal and equitable, available
in court shall also be available in arbitration. The arbitrator’s decision shall
be final and binding, and judgement may be entered thereon in a court of
competent jurisdiction. This Agreement shall be interpreted and enforced in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
conflict of law principles thereof. In any dispute arising out of or relating in
anyway whatsoever to this Agreement, including arbitration, the substantially
prevailing party shall be entitled to recover its costs and attorney fees from
the other disputing parties.

 

Section 6.7 Assignment.

 

ICTV US acknowledges that Buyer is entering this Agreement based on its
confidence in ICTV US’s abilities and reputation and that Buyer is unwilling to
proceed on the basis set out in this Agreement with any other person or entity;
accordingly, this Agreement may not be assigned by ICTV US, except in connection
with the sale of all or substantially all of it assets or if the assignment is .
However, Buyer may assign its rights to any of its subsidiaries or affiliated
companies. ICTV US agrees and undertakes that its consent is not required for
any assignment by Buyer. ICTV US shall execute all documents in accordance with
Buyer’s instructions, and take whatever actions required by Buyer, to give
effect to this Section 6.7.

 

Section 6.8 Fees and Expenses.

 

Each party hereto shall be responsible for the fees and expenses incurred by it
relating to the drafting, negotiation and enforcement of this Agreement, as well
as any other advice sought in connection with this Agreement.

 

Section 6.9 Binding Nature; Third-Party Beneficiaries.

 

This Agreement shall be binding upon and inure solely to the benefit of the
parties hereto and their respective successors and permitted assigns. Nothing in
this Agreement, express or implied, is intended to or shall confer upon any
other Person or Persons any rights, benefits or remedies of any nature
whatsoever under or by reason of this Agreement.

 

Section 6.10 Severability.

 

This Agreement shall be deemed severable; the invalidity or unenforceability of
any term or provision of this Agreement shall not affect the validity or
enforceability of this Agreement or of any other term hereof which shall remain
in full force and effect for so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. If it is ever held that any restriction
hereunder is too broad to permit enforcement of such restriction to its fullest
extent, each party agrees that such restriction may be enforced to the maximum
extent permitted by law, and each party hereby consents and agrees that such
scope may be judicially modified accordingly in any proceeding brought to
enforce such restriction.

 

Section 6.11 Currency.

 

All monetary amounts mentioned or referred to herein are m United States dollars
unless otherwise indicated.

 

 8 

 

 

Section 6.12 Specific Performance.

 

The parties hereto agree that irreparable damage would occur in the event that
any provision of this Agreement was not performed in accordance with the terms
hereof and that the parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy at law or equity.

 

Section 6.13 Construction.

 

(a) For the purposes hereof, (i) words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other gender as the context requires, (ii) the words “hereof,” “herein,” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole (including the Schedule hereto)
and not to any particular provision of this Agreement, and article, Section,
paragraph, exhibit and schedule references are to the articles, Sections,
paragraphs, and exhibits and schedules of this Agreement unless otherwise
specified, (iii) the words “including” and words of similar import when used in
this Agreement shall mean “including, without limitation,” unless otherwise
specified, and (iv) the word “or” shall not be exclusive.

 

(b) The parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 

(c) Any reference to any federal, state, local or non-U.S. statute or law shall
be deemed also to refer to all rules and regulations promulgated thereunder,
unless the context otherwise requires.

 

Section 6.14 Confidentiality.

 

This Agreement and all information that may be disclosed to a party pursuant to
this Agreement shall be subject to the terms of the confidentiality provisions
in the Asset Purchase Agreement, and such information shall be held in
confidence by each party and its representatives in accordance with the terms of
the Asset Purchase Agreement. Without limiting the foregoing, ICTV US agrees to
maintain the confidentiality of all non-public information relating to the Buyer
or its Affiliates that may be disclosed by the Buyer to ICTV US or its
Affiliates in connection with the performance of the Services hereunder and to
use such information solely for the purposes of providing the Services
hereunder.

 

[Signature Page Follows]

 

 9 

 

 

IN WITNESS WHEREOF, the parties have caused this Transition Services Agreement
to be duly executed as of the day and year first above written.

 

THERMA BRIGHT INC   ICTV BRANDS, INC           By: /s/ Rob Fia   By: /s/ Richard
S. Ransom (Mar 6, 2018) Name: Rob Fia   Name: Richard Ransom Title: CEO   Title:
President

 

 10 

 

 

Schedule A

 

Services

Term: 150 days

 

Services   Service Charge Marketing and Promotion  

See Print Insert Media Costs details below.

AVERAGE MEDIA COST PER ORDER (CPO): $60.00 - $90.00

      Customer Service and Support  

$29.54 per order

(lines - 26, 27, 33, 47)

      Sales   N/A       Accounting and Finance  

$10.58 per order

(lines - 25, 31, 32)

      Product Fulfillment  

$ 6.00 per order

(lines – 15)

      Research and Development   See Montly Employee Resources details below re
: R&D/Technical       Administrative and Management   N/A       Manufacturing  

See Estimated Product Costs per sale details below

See also Montly Employee Resources details below re : Manufacturing

      Operations  

Rent: $7,000.00 / month (two months remaining) - TBD thereafter.

o ICTV Obligation: $4,550.00

o JENEX Obligation: $2,450.00 (based on 35% of all FTE)

See also Montly Employee Resources details below re : Operations Manager

Costs associated with moving production from Israel to China

      Technical Support  

.60 per order

(line – 30)

      Purchasing   $15.54 / unit (lines - 12 & 16)       Compliance  

SII ISO Medical Certificate and Training: est. $3,000 / year. (prorated
accordingly)

See also Montly Employee Resources details below re : QA / Compliance

QA/Compliance Travel (twice a year) Israel to China for production set-up and
auditing

 

 11 

 

 

PRINT INSERT MEDIA COSTS:

 

 

MONTH  MEDIA COSTS   PRINTING COST   FRIEGHT (SHIPPING)  MARCH 2018 
$26,787.50   $17,887.50   $1,987.50 

 

MONTH  MEDIA COSTS        APRIL 2018  $87,143.75         

 



MONTH  MEDIA COSTS        MAY 2018  $66,380.75         

 





MONTH  MEDIA COSTS   PRINTING & SHIPPING COSTS  APRIL / MAY 2018     
$84,750.00 

 

  ● Media cost is not calculated as of the date the initial insert drop/launch
period. Launch lasts typically 8 to 12 weeks. Benefit will be realized
accordingly.         ● Media costs represent month payment due.

 

ESTIMATED PRODUCT COSTS PER SALE:

 

ORDER TYPE  COST OF SALE   COST OF PRODUCT   TOTAL COST  PHONE ORDER  $47.00  
$15.00   $62.00  WEB ORDER  $25.00   $15.00   $40.00  AMZNORDER  $41.00  
$15.00   $56.00 

 

MONTHLY EMPLOYEE RESOURCES:

 

POSITION  SALARY (monthly)   CLEARTOUCH %   OBLIGATION (monthly)  QA I
Compliance  $8,400.00    100%  $8,400.00  Operations Manager  $10,000.00    25% 
$2,500.00  R&D/Technical  $12,000.00    15%  $1,800.00  Manufacturing 
$4,000.00    33%  $1,320.00 

 

 12 

 

  

